         Case 2:20-mc-00105-JMY Document 11 Filed 01/04/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STEPHEN MAYES,                              :
                                            :       No. 20-mc-0105-JMY
       v.                                   :
                                            :
SIG SAUER, INC.                             :

                                            ORDER

       AND NOW, this 4th day of January, 2021, upon consideration of Motion to Compel

Compliance with Foreign Subpoenas filed by the Plaintiff (ECF No. 1) and the letter dated

December 24, 2020 that was forwarded to judicial chambers by Counsel for the Plaintiff, it is

hereby ORDERED that the Motion to Compel Compliance with Foreign Subpoenas shall be

DISMISSED without prejudice since the issues raised therein are now MOOT.

       The Clerk of Court shall mark this matter CLOSED for administrative purposes.



                                            By the Court:

                                               /s/ John Milton Younge
                                            Judge John Milton Younge
